DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 19-22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 15, the recitation “wherein the portion of the sphere terminates at the recess in a direction that is opposite the first direction” renders the claim vague and indefinite because it is unclear where the sphere terminates by the recitation “at the recess.”  Applicant’s disclosure (see for e.g. Fig. 7) does provide the scope for “at,” for e.g. the distance between the end of the sphere and the recess.  
In claim 25, the recitation “the recess faces toward the head of the fastener” renders the claim vague and indefinite because a recess lacks structure and is defined by surrounding structure.  Further, a reference axis or direction is not recited so it is unclear what structure is being recited by faces toward the head of the fastener.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shluzas (US 7604656).
Shluzas discloses a fastener device 10 including: 
1) an anchor body with an anchor body housing 40 having an upper end and a lower end, the anchor body housing defining a first passage or rod-receiving channel 42 configured to receive a spinal rod 12;
2) the anchor body having an upper and a lower end and an inner surface defining a portion of a through-hole 50; 
3) a fastener 16 having a threaded shaft, a head 30 having a convex outer surface configured to articulate along the inner surface of the anchor body housing 40 and a neck that extends between the head and the threaded shaft wherein a concave surface extends along both the head and the neck wherein all lines that lie entirely within a plane parallel to the distal direction, and are tangent to the portion of the convex outer surface are noncollinear with all lines that lie entirely within the plane and are tangent to the concave surface (Fig. 2-5 and 15-21, cols. 4-23 and col. 24, lines 1-41).  
Regarding claim 9, the anchor body housing 40 defines a minimum inner diameter at an anchor location that is closer to the lower end of the anchor housing than the upper end as illustrated in marked up Fig. 4 on the following page. 
Regarding claims 12-14, Shluzas discloses a spacer or stabilization mechanism 60 received in the through hole wherein the spacer exerts a force on the fastener that resists or restricts the relative movement of the fastener and the anchor body wherein the stabilization mechanism includes a split ring or biasing member 70 received in a recess of the anchor body and exerting a force on the outer surface of the fastener via the stabilization mechanism (Fig 2). 
As best understood in light of the rejections under 35 USC 112, regarding claim 15, Shluzas discloses the anchor body to have an inner surface including: 1) a first portion that defines a portion of a sphere having a first diameter, D1, as shown in illustrated Fig. 4 on the following page; 2) a second portion that is cylindrical and that defines a second diameter, D2, that is equal to or greater than the first diameter, and 3) a third portion defining a recess that defines a third diameter, D3, that is greater than both the first diameter and the second diameter, wherein the first portion terminates at or near the recess in the third portion in a direction that is opposite the first direction, and the third portion is disposed between the first portion and the second portion with respect to the first direction wherein the head of the fastener has an outer surface configured to articulate along the first portion of the inner surface when the fastener head is inserted in the through hole.


    PNG
    media_image1.png
    799
    1279
    media_image1.png
    Greyscale


Regarding claim 16, spring or biasing member 70 is aligned with the third portion as illustrated in marked up Fig. 4 above. 

Response to Arguments
Applicant's arguments with respect to Shluzas have been fully considered but are not persuasive because in the position illustrated in marked up Fig. 2 on the following page, “lines that : 1) lie entirely within a plane parallel to the distal direction, and 2) are tangent to the portion of the convex outer surface are noncollinear with all lines that: 1) lie entirely within the plane, and 2) are tangent to the concave surface.”.   The plane of the paper represents a plane that is parallel to the distal direction. 


    PNG
    media_image2.png
    812
    1116
    media_image2.png
    Greyscale


Applicant’s arguments with respect to claims15 and 16 are not persuasive because Shluzas discloses all elements of the claimed invention as discussed in this office action.

Allowable Subject Matter
Claims 10, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-22 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-18, 23 and 24 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 27, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775